DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 14, 18, 19, 20,  and 24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10868699.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 10868699.
Instant Application
U. S. Patent 10868699
1. A method comprising: 

generating, by a controller, first forwarding information, wherein the first forwarding information comprises an identifier of a service chain comprising a first service processing entity (SPE) attached to a first service forwarding entity (SFE); generating, by the controller, second forwarding information, wherein the second forwarding information comprises the identifier of the service chain comprising a second SPE attached to a second SFE; 


sending, by the controller, the first forwarding information to the first SFE; and sending, by the controller, the second forwarding information to the second SFE.
1. A method, comprising: 

generating, by a controller, first forwarding information for a first service forwarding entity (SFE), wherein the first forwarding information enables the first SFE to forward a first part of a service stream to a first service processing entity (SPE) attached to the first SFE; generating, by the controller, second forwarding information for a second SFE, wherein the second forwarding information enables the second SFE to forward a second part of the service stream to a second SPE attached to the second SFE; 
sending, by the controller, the first forwarding information to the first SFE; and sending, by the controller, the second forwarding information to the second SFE.


Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10135636.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 10135636.
Instant Application
US Patent 10135636
1. A method comprising: 






generating, by a controller, first forwarding information, wherein the first forwarding information comprises an identifier of a service chain comprising a first service processing entity (SPE) attached to a first service forwarding entity (SFE); generating, by the controller, second forwarding information, wherein the second forwarding information comprises the identifier of the service chain comprising a second SPE attached to a second SFE; 





sending, by the controller, the first forwarding information to the first SFE; and sending, by the controller, the second forwarding information to the second SFE.
1. A method for generating forwarding information, comprising: 
determining, by a controller, a first service forwarding entity (SFE) and a second SFE, wherein the first SFE and the second SFE are on a service function chain corresponding to a service stream; generating, by the controller, first forwarding information for the first SFE, wherein the first forwarding information enables the first SFE to forward a first part of the service stream to a first service processing entity (SPE) attached to the first SFE, and enables the first SFE to forward a second part of the service stream to the second SFE along the service function chain; generating, by the controller, second forwarding information for the second SFE, wherein the second forwarding information enables the second SFE to forward the second part of the service stream to a second SPE attached to the second SFE; 

sending, by the controller, the first forwarding information to the first SFE; and sending, by the controller, the second forwarding information to the second SFE.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 18, 19 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bahadur et al. (US 9923798).
Regarding claims 13 and 19, Bahadur teaches to receive stream classification information from a controller (Fig. 5, 96, Router 12A may then receive label advertisements with RSVP-TE 48A), wherein the stream classification information is for classifying a service stream into a first part processed by a first service processing entity (SPE) and a second part processed by a second SPE (Fig. 5, 100, router 12A load balances the packet flows across sub-paths 18A, 18B).
Regarding claims 18 and 24, Bahadur teaches the first SPE and the second SPE are configured to process a same service (Fig. 1, Incoming Traffic and Fig. 5, 100, router 12A load balances the packet flows across sub-paths 18A, 18B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahadur et al. (US 9923798) in view of Cain (US 20040160943).
Regarding claims 14 and 20, Bahadur, however, does not teach to obtain a first part of the service stream and a second part of the service stream based on the stream classification information. Cain teaches [0038] the network layer packet headers may include a stream identification (ID), a substream ID. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Cain in order to reserve route resources ([0038], Cain).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467